Citation Nr: 9927040	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-17 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1986.

This appeal arises from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's application to 
reopen a claim for service connection for a right knee 
disorder.

The veteran requested a hearing before a Member of the Board 
of Veterans' Appeals in his October 1998 substantive appeal.  
In a letter dated March 15, 1999, the RO informed the veteran 
that his hearing would be held on April 12, 1999, at the 
Cleveland RO.  However, a note in the file indicates that the 
veteran did not appear for his scheduled hearing.


FINDINGS OF FACT

1.  An unappealed RO decision in September 1987 denied the 
veteran's claim for service connection for a right knee 
disorder (bilateral knee condition).

2.  Additional evidence submitted since the RO's September 
1987 decision denying service connection for a right knee 
disorder is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's claim of entitlement to service connection 
for a right knee disorder is supported by cognizable evidence 
demonstrating that such claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The September 1987 RO decision, which denied the 
veteran's claim for service connection for a right knee 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received since the September 1987 RO 
decision, which denied the veteran's claim for service 
connection for a right knee disorder, is new and material, 
and the veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.102, 
3.156(a) (1998).

3.  The veteran's claim of entitlement to service connection 
for a right knee disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1987 the RO adjudicated the veteran's claim for 
entitlement to service connection for a right knee disorder 
(bilateral knee condition).  The September 1987 denial of the 
veteran's claim of entitlement to service connection for a 
right knee disorder became final, as outlined in 38 U.S.C.A. 
§ 7105 (West 1991), when the veteran did not appeal within 
one year of being notified of the decision.  As such, the 
claim may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1998).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999).  The first step is to determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) to reopen the prior claim.  If so, the 
second step requires a determination of whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  Winters v. West, 12 Vet. App. 
203 (1999).  If the claim is well grounded, then VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step, a merits adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The evidence in the claims file at the time of the September 
1987 decision consisted of the veteran's service medical 
records and a July 1987 VA examination.  The RO denied the 
veteran's claim on the basis that there was no medical 
diagnosis of a current right knee disability.

The newly submitted evidence, which consists of a February 
1987 VA treatment record, reflects an entry stating status 
post right knee injury.  The February 1987 VA record, when 
read in the light most favorable to the veteran, demonstrates 
that he suffered from a right knee disability after service.  
Therefore, the Board finds that new and material evidence has 
been submitted, as such evidence bears directly and 
substantially upon the specific matter under consideration, 
and it is not cumulative or redundant of evidence previously 
submitted.  See 38 C.F.R. § 3.156(a).

The Board notes that the veteran made a number of complaints 
of knee pain during service, and was diagnosed with 
Chondromalacia.  He had complaints of right knee pain 
immediately following service, as evinced by the February 
1987 VA treatment record and the July 1987 VA examination.  
He recently stated that he had had right knee pain on a 
continuing basis since separation from service.  The Board 
finds that service connection for a right knee disorder is 
supported by cognizable evidence demonstrating that such 
claim is plausible or capable of substantiation.


ORDER

The veteran's claim of entitlement to service connection for 
a right knee disorder is well grounded, and to that extent 
his appeal is granted.

REMAND

As the veteran has presented a well grounded claim, the Board 
must now evaluate the claim on the merits based on all the 
evidence of record.  However, the Board finds that further 
development, in the form of a VA examination, is warranted on 
the questions of whether there is a relationship between a 
current right knee disability and the veteran's military 
service.  38 U.S.C.A. § 5107(a).  The RO should also obtain 
any recent relevant medical records.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992). 

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  Any VA medical records documenting 
treatment of the veteran's right knee 
disability which are not already of 
record should be associated with the 
claims file.

2.  After the above development is 
completed, the veteran should be afforded 
a VA examination for the purpose of 
determining the nature and etiology of 
any right knee disability that may be 
present.  The claims folder should be 
made available to the examiner so that 
the veteran's orthopedic history may be 
reviewed.  All indicated tests should be 
performed.  The examiner should 
specifically confirm or rule out a 
diagnosis of a right knee disability.  If 
it is concluded that a diagnosis of a 
right knee disability is warranted, the 
examiner should express an opinion, with 
full rationale, on whether it is as least 
as likely as not that the veteran's right 
knee disability is related to the 
symptomatology in service.  

3.  Thereafter, the RO should adjudicate 
the claim for service connection for a 
right knee disability on the merits.  If 
the claim is denied, a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be given the opportunity to 
respond thereto.  Then the case should be 
returned to the Board for further 
appellate consideration.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

